DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 July 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al (2014/0303491) in view of Gong et al (CN 108876725).
Regarding claim 1, Shekhar et al disclose a tracking system for augmented reality (augmented reality system – [0018] including an optical tracking device – [0020]), the tracking system comprising:
an imaging modality configured to obtain a medical image (ultrasound volume – [0124]);
a display configured to display the medical image (the module displays volumetric ultrasound image – [0123]);
an image control device including a processing circuitry (processing circuitry processes streams of imaging data – [0020]) configured to:
	acquire spatial data of a real object, the real object being a medical surgical tool (interventional needle) observed in the medical image of the imaging modality, via a first tracking method (spatial tracking information generated by an optical tracker – [0124], tracked interventional needle – [0127], fig.20),
	determine a projection matrix based upon the acquired spatial data of the real object (rendered using the projection matrix and spatial tracking information – [0124]);
project a virtual object (rendered using the projection matrix and spatial tracking information – [0124]),
the medical image including an ultrasound image overlayed on a camera image (ultrasound volume can be created and overlaid on live stereoscopic video – [0034]; overlaying intra-operative tomographic image data (laparoscopic ultrasound - LUS) on the endoscopic image data - [0076], claim 1).
Shekhar et al fail to explicitly disclose project a virtual object onto the medical image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix; calculate a correction matrix, update the projection of the virtual object according to the correction matrix, and modify the display of the medical image based on the updated projection.
However, Gong et al teach in an analogous image processing field of endeavor, project a virtual object onto the image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix (projecting the virtual image of the target - abstract); calculate a correction matrix (extracting the target projection image by the correction matrix – p.5, para beginning with “Specifically, four vertex”), update the projection of the virtual object according to the correction matrix, and modify the display of the image based on the updated projection (extracting the target projection image by the correction matrix…so as to obtain the image after keystone correction – p.5, para beginning with “Specifically, four vertex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of a medical image including an ultrasound image overlayed on a camera image of Shekhar et al with projecting a virtual object, calculate and correction matrix and update the projection as it would largely elimination distortion of the virtual image to be output.
Regarding claim 3, Shekhar et al disclose wherein the first tracking method is an electromagnetic-based tracking system (optical tracking device includes electromagnetic – [0076]).
Regarding claim 7, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above.  Gong et al further teaches wherein calculation of the correction matrix includes determining a spatial relationship between one or more features of the virtual object and a corresponding one or more features of the real object, the one or more features of the virtual object and the corresponding one or more features of the real object including a user-defined pattern (the invention obtains the actual output of the target projection image, and obtaining the distortion parameter according to the target projection image such that virtual image to be output by the distortion parameter for distortion correction processing – abstract, the processor comprises a correction module and is therefore a “user-defined pattern” based on the processing being configured by a user – p.3, para beginning with “as a further improvement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of Shekhar with determining a spatial relationship between one or more virtual and real features and including a user-defined pattern as it would provide image registration which eliminates distortion between the projected virtual object and the real object.
Regarding claim 9, Shekhar et al disclose a method for augmented reality (augmented reality system – [0018]), comprising:
acquiring, via processing circuitry, the real object being a medical surgical tool (interventional needle) observed in the medical image of the imaging modality via a first tracking method (spatial tracking information generated by an optical tracker – [0124], tracked interventional needle – [00127], fig.20),
	projecting, via the processing circuitry, a virtual object, the virtual object being a projection of the real object according to the projection matrix (rendered using the projection matrix and spatial tracking information – [0124]); and
	displaying, via the processing circuitry, the medical image (the module displays volumetric ultrasound image – [0123]),
wherein the displayed medical image include an ultrasound image overlayed on a camera image (ultrasound volume can be created and overlaid on live stereoscopic video – [0034]; overlaying intra-operative tomographic image data (laparoscopic ultrasound - LUS) on the endoscopic image data - [0076], claim 1).
	Shekhar et al fail to explicitly disclose projecting, via the processing circuitry, a virtual object onto the medical image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix, calculating, via the processing circuitry, a correction matrix; updating, via the processing circuitry, the projection of the virtual object according to the correction matrix; and displaying, via the processing circuitry, the medical image, wherein the displayed medical image is modified based upon the updated projection.
	However, Gong et al teach in an analogous imaging processing field of endeavor, projecting, via the processing circuitry, a virtual object onto the image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix (projecting the virtual image of the target - abstract), calculating, via the processing circuitry, a correction matrix (extracting the target projection image by the correction matrix – p.5, para beginning with “Specifically, four vertex”); updating, via the processing circuitry, the projection of the virtual object according to the correction matrix; and displaying, via the processing circuitry, the image, wherein the displayed image is modified based upon the updated projection (extracting the target projection image by the correction matrix…so as to obtain the image after keystone correction – p.5, para beginning with “Specifically, four vertex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of a medical image including an ultrasound image overlayed on a camera image of Shekhar et al with projecting a virtual object, calculate and correction matrix and update the projection as it would largely elimination distortion of the virtual image to be output.
Regarding claim 13, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above.  Gong et al further teaches wherein calculating the correction matrix includes determining a spatial relationship between one or more features of the virtual object and a corresponding one or more features of the real object, the one or more features of the virtual object and the corresponding one or more features of the real object including a user-defined pattern (the invention obtains the actual output of the target projection image, and obtaining the distortion parameter according to the target projection image such that virtual image to be output by the distortion parameter for distortion correction processing – abstract, the processor comprises a correction module and is therefore a “user-defined pattern” based on the processing being configured by a user – p.3, para beginning with “as a further improvement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of Shekhar with determining a spatial relationship between one or more virtual and real features and including a user-defined pattern as it would provide image registration which eliminates distortion between the projected virtual object and the real object.
Regarding claim 15, Shekhar et al disclose a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a method (processing circuitry executing specialized software instructions - [0020]) of augmented reality (augmented reality system – [0018]), comprising:
acquiring spatial data of a real object, the real object being a medical surgical tool (interventional needle) observed in the medical image of the imaging modality, via a first tracking method (spatial tracking information generated by an optical tracker – [0124], tracked interventional needle – [0127], fig.20),
 observed in a medical image of an imaging modality via a first tracking method (ultrasound volume – [0124], spatial tracking information generated by an optical tracker – [0124]);
	determining a projection matrix based upon the acquired spatial data of the real object (rendered using the projection matrix and spatial tracking information – [0124]);
	projecting a virtual object, the virtual object being a projection of the real object according to the projection matrix (rendered using the projection matrix and spatial tracking information – [0124]);
wherein the displayed medical image include an ultrasound image overlayed on a camera image (ultrasound volume can be created and overlaid on live stereoscopic video – [0034]; overlaying intra-operative tomographic image data (laparoscopic ultrasound - LUS) on the endoscopic image data - [0076], claim 1).
Shekhar et al fail to explicitly disclose projecting a virtual object onto the medical image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix; calculating a correction matrix, updating the projection of the virtual object according to the correction matrix, and displaying of the medical image, wherein the displayed medical image is modified based upon the updated projection.
However, Gong et al teach in an analogous image processing field of endeavor, projecting a virtual object onto the image of the imaging modality, the virtual object being a projection of the real object according to the projection matrix (projecting the virtual image of the target - abstract); calculating a correction matrix (extracting the target projection image by the correction matrix – p.5, para beginning with “Specifically, four vertex”), updating the projection of the virtual object according to the correction matrix, and displaying the image, wherein the displayed image is modified based upon the updated projection (extracting the target projection image by the correction matrix…so as to obtain the image after keystone correction – p.5, para beginning with “Specifically, four vertex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of a medical image including an ultrasound image overlayed on a camera image of Shekhar et al with projecting a virtual object, calculate and correction matrix and update the projection as it would largely elimination distortion of the virtual image to be output.
Regarding claim 19, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above.  Gong et al further teaches wherein calculating the correction matrix includes determining a spatial relationship between one or more features of the virtual object and a corresponding one or more features of the real object, the one or more features of the virtual object and the corresponding one or more features of the real object including a user-defined pattern (the invention obtains the actual output of the target projection image, and obtaining the distortion parameter according to the target projection image such that virtual image to be output by the distortion parameter for distortion correction processing – abstract, the processor comprises a correction module and is therefore a “user-defined pattern” based on the processing being configured by a user – p.3, para beginning with “as a further improvement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection matrix and display of Shekhar with determining a spatial relationship between one or more virtual and real features and including a user-defined pattern as it would provide image registration which eliminates distortion between the projected virtual object and the real object.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al (2014/0303491) in view of Gong et al (CN 108876725) as applied to claim 1 above, and further in view of Lefevre et al (2010/0134601).
Regarding claim 2, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the projection of the virtual object is fused with a time-matched medical image of the imaging modality.
However, Lefevre et al teach in an analogous image processing field of endeavor, wherein the projection of the virtual object is fused with a time-matched image of the imaging modality (display the video images and one virtual object, match in real time points of the at least one virtual object with corresponding points in said at least real object present in images – [0010]-[0012], displaying said at least one virtual object in a manner superposed on the stream of video images received – [0018]; virtual objects and stream of video images are blended in the D’FUSION technology – [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection of the virtual object and the medical image of Shekhar et al as modified by Gong et al with the projection of the virtual object being fused with a time-matched image of the imaging modality as it would provide subsequent insertion of virtual objects in real time quickly and accurately into the captured images (Lefevre - [0037]).
Claims 4-6, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al (2014/0303491) in view of Gong et al (CN 108876725) as applied to claims 1, 9 and 15 above, and further in view of Leung (2011/0216089).
Regarding claims 4, 5, 10, 11, 16 and 17, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the calculation of the correction matrix includes optimization of at least one cost function, wherein the cost function is based upon a comparison of a position of one or more features of the virtual object and a position of a corresponding one or more features of the real object, and wherein the position of the one or more features of the virtual object. 
However, Leung teaches in an analogous image processing field of endeavor, wherein the calculation of the correction matrix includes optimization of at least one cost function (cost function may be a function of transformation parameters, feature coordinates and noise power and used to align virtual object data to detected image data – [0031]), wherein the cost function is based upon a comparison of a position of one or more features of the virtual object and a position of a corresponding one or more features of the real object (feature coordinates – [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the correction matrix of Shekhar et al as modified by Gong et al with including optimization of at least one cost function based upon a comparison of a position of features of the virtual object and the real object as it would provide proper alignment of the virtual object and the real object.
Regarding claims 6, 12 and 18, Shekhar et al disclose wherein the position of the one or more features of the virtual object and the position of the corresponding one or more features of the real object is determined according to a second tracking method (the first tracking method being the optical tracking device, the second tracking method being the image acquisition as it provides position data in the form of image data – [0118], the claim only broadly discloses a second “tracking method” without limiting the type of tracking). 
Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al (2014/0303491) in view of Gong et al (CN 108876725) as applied to claims 1, 9 and 15 above, and further in view of Williams et al (2012/0314942).
Regarding claims 8, 14 and 20, Shekhar et al as modified by Gong et al disclose the invention as claimed and discussed above.  Gong et al further teaches wherein calculation of the correction matrix includes determining a spatial relationship between one or more features of the virtual object and a corresponding one or more features of the real object (the invention obtains the actual output of the target projection image, and obtaining the distortion parameter according to the target projection image such that virtual image to be output by the distortion parameter for distortion correction processing – abstract).  Shekhar et al as modified by Gong et al fail to explicitly disclose wherein the one or more features of the virtual object and the corresponding one or more features of the real object are determined based upon a classifier, the classifier being trained to detect the real object.
However, Williams et al teach in an analogous image processing field of endeavor, wherein the one or more features of the virtual object and the corresponding one or more features of the real object are determined based upon a classifier, the classifier being trained to detect the real object (pixels in the image are classified using the model, and one or more virtual object are rendered so they appear behind any foreground occluders – [0004]; pixel classification in a digital image – [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calculation of the correction matrix of Shekhar et al as modified by Gong et al with being based upon a classifier, the classifier being trained to detect the real object as it would provide detection of pixels and corresponding virtual objects in an augmented reality setting.
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicant states the combination of Shekhar and Gong does not describe or suggest the limitations of claim 1.  
Specifically, Shekhar does not describe projection of a virtual object, wherein the virtual object is a projection of a medical surgical tool visible in a medical image.  Shekhar does not describe using a virtual object which is a projection of a real, physical object, to create or update the medical image containing the real object.  Gong is not directed to capturing, processing, or updating medical images.  The virtual objects of Gong are described as “dummy objects” and are not projections of real objects that are part of a captured image.
Furthermore, neither Shekhar nor Gong describe modifying a medical image based on a projection of a virtual object wherein the medical image includes an ultraosund image overlayed on a camera image as in claim 1.  The models of Shekhar are reconstructions for AR visualization rather than overlayed images.  Gong does not describe overlayed images from two different sources.
Applicant states claim 1, and similarly claims 9 and 15 are patentable distinguished over Shekhar and Gong considered individually or in any combination.
Examiner’s position is Shekhar discloses a projected path of a tracked interventional needle and provides a projection of said interventional needle as seen in figure 20 ([0127]). Shekhar discloses ultrasound volume can be created and overlaid on live stereoscopic video – [0034] as well as overlaying intra-operative tomographic image data (laparoscopic ultrasound - LUS) on the endoscopic image data - [0076], claim 1.  Shekhar discloses the multimodality imaging enabled by the present disclosure can be used for needle-based ultrasound-guided laparoscopic interventions [0126].
The combination of the disclosures of Shekhar as modified by Gong to disclose the entirety of the features set forth in the claims.
Claim 1, and similarly claims 9 and 15 are not patentably distinguished over Shekhar and Gong, for at least the reasons set forth and discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793